 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9   APPLICATIONS IN INTERNET TIME, LLC,

10                   Plaintiff,                             Case No. 3:13-CV-00628-RCJ-CLB

11   vs.                                                                   ORDER

12   SALESFORCE.COM, INC.,

13                   Defendant.

14

15          On January 7, 2020, this Court denied Plaintiff’s motion to lift stay, finding that Plaintiff

16   had not demonstrated sufficient prejudice to lift the stay instituted due to ongoing litigation before

17   the Patent Trial and Appeal Board (PTAB) regarding a petition for inter partes review from RPX

18   Corp. (ECF No. 116.) A significant consideration in initially granting and in continuing the stay is

19   the potential for PTAB’s order to have preclusive effect on the instant case—including the

20   possibility of mooting the case entirely. However, the Court is aware that this litigation began in

21   November 2013, that the potential for prejudice increases proportionally with the amount of delay,

22   and that such prejudice may soon outweigh the concern over parallel litigations before this Court

23   and PTAB.

24   ///
 1

 2                                                 1 of 2

 3
 1          IT IS HEREBY ORDERED that the parties shall file a Joint Status Report every sixty days

 2   beginning on March 6, 2020.

 3          IT IS SO ORDERED.

 4   Dated February 5, 2020.

 5

 6                                              _____________________________________
                                                          ROBERT C. JONES
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
 1

 2                                             2 of 2

 3
